Citation Nr: 9910409	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  91-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



FINDINGS OF FACT

1.  The veteran had active service from January 1969 to 
December 1970.

2.  A May 1996 decision from the Board of Veterans' Appeals 
(hereinafter "the Board") denied the veteran's claim of 
entitlement to service connection for PTSD.  

3.  The veteran died April [redacted], 1998.

4.  In a June 1998 memorandum decision, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), vacated the Board's May 1996 
decision; on September 14, 1998, the Court issued a mandate 
in the veteran's appeal.

5.  After being advised of the veteran's death, the Court, in 
an Order dated December 29, 1998, withdrew its September 1998 
mandate; the veteran's private attorney appealed that 
determination to the United States Court of Appeals for the 
Federal Circuit (hereinafter "the Federal Circuit").

6.  An appeal to the Federal Circuit was pending at the time 
the Board issued a decision dated January 22, 1999. 


CONCLUSION OF LAW

The Board did not have jurisdiction to enter the January 22, 
1999 decision.  38 U.S.C.A. §§ 7104, 7191, 7292 (West 1991); 
38 C.F.R. § 20.904 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board entered a decision on May 28, 1996, denying the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran appealed that determination to the Court.  
The Court, in a June 1998 memorandum decision, vacated the 
Board's May 1996 decision and remanded the matter for further 
development and re-adjudication.  On September 14, 1998, the 
Court issued a mandate in the veteran's appeal.  On November 
9, 1998, the Secretary of the Department of Veterans Affairs 
filed a motion to recall the Court's mandate, advising the 
Court that the veteran had died on April [redacted], 1998.  
Thus, the Court's June 19, 1998 memorandum decision was 
withdrawn in a Court Order dated December 29, 1998.  The 
veteran's private attorney appealed that determination to 
the Federal Circuit; that appeal was docketed January 29, 1999.  

On January 22, 1999, without knowledge of the appeal to the 
Federal Circuit, the Board issued a decision dismissing the 
claim of entitlement to service connection for PTSD based on 
the veteran's death.  As an appeal to the Federal Circuit was 
pending at that time, the Board did not have jurisdiction to 
enter the January 22, 1999, decision.  See VAOPGCPREC 20-94, 
60 Fed. Reg. 9720 (1995).  Accordingly, the Board's January 
22, 1999 decision is vacated.  See 38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.904.


ORDER

The Board's decision of January 22, 1999, is vacated.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

